DETAILED ACTION

This Office action responds to papers submitted on 1 October 2020.

Claims 1-38 are pending and presented for examination.

Applicant's submission of references on form PTO-1449, filed on January 4, 2021, March 18, 2021, June 11, 2021, July 7, 2021 August 24, 2021 and December 23, 2021, have been considered. A signed copy of each form is attached. 

Specification
The disclosure is objected to because of the following informalities:
On page 1 in paragraph [0001] in the specification, information of related applications is stated.  The status of each of the prior applications needs to be updated since they have been issued since their filing.  Appropriate correction is required.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 5-6 and 11-25 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 9-23 of prior U.S. Patent No. US 9,715,242 B2. This is a statutory double patenting rejection.
US Patent Application No. 17/060975
US Patent No. US 9,715,242 B2
5
1
6
1
11 = 1+11
9
12
10
13
11
14
12
15
13
16
14
17
15
18
16
19
17
20
18
21
19
22
20
23
21
24
22
25
23


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,715,242 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented invention discloses the claimed invention except for the first and second override setting.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/filed to have included the first and second override settings as patented, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184..
US Patent Application No. 17/060975
US Patent No. US 9,715,242 B2
1. A system to control environmental characteristics in an enclosed space; the system comprising:
a control subsystem that includes at least one processor and at least one nontransitory processor-readable medium that stores at least one of processor-executable instructions or data;
an illumination subsystem operable to control illumination characteristics of illumination provided in at least a portion of the enclosed spaced, the illumination subsystem including:
a plurality of illumination sources selectively operable to emit illumination at a number of levels and a number of wavelengths;
at least one actuator operable to control an amount of illumination received into the enclosed space via one or more windows from an external source of illumination; and
at least one user actuatable input device located in the enclosed space and
communicatively coupled to the control subsystem and selectively actuatable by a user to switch between a circadian setting and at least one override setting, wherein:
the control subsystem is communicatively coupled to control the plurality of
illumination sources and the at least one actuator, and when in the circadian setting the control subsystem provides signals to the illumination sources and the at least one actuator to cause the
illumination sources and the at least one actuator to provide illumination according to a defined circadian pattern over a period of time, the circadian pattern at least approximately matching
changes in illumination level and color temperature of naturally occurring illumination of at least one defined latitude over the period of time.
1. A system to control environmental characteristics in an enclosed space; the system comprising: a control subsystem that includes at least one processor and at least one nontransitory processor-readable medium that stores at least one of processor-executable instructions or data; an illumination subsystem operable to control illumination characteristics of illumination provided in at least a portion of the enclosed spaced, the illumination subsystem including: a plurality of illumination sources selectively operable to emit illumination at a number of levels and a number of wavelengths; at least one actuator operable to control an amount of illumination received into the enclosed space via one or more windows from an external source of illumination; and at least one user actuatable input device located in the enclosed space and communicatively coupled to the control subsystem and selectively actuatable by a user to switch between a circadian setting and at least one override setting, wherein: the control subsystem is communicatively coupled to control the plurality of illumination sources and the at least one actuator, and when in the circadian setting the control subsystem provides signals to the illumination sources and the at least one actuator to cause the illumination sources and the at least one actuator to provide illumination according to a defined circadian pattern over a period of time, the circadian pattern at least approximately matching changes in illumination level and color temperature of naturally occurring illumination of at least one defined latitude over the period of time, wherein when in a first override setting of the at least one override setting the control subsystem provides signals to the illumination sources and the at least one actuator to cause the illumination sources and the at least one actuator to provide illumination that does not follow the defined circadian pattern, and when in a second override setting of the at least one override setting the control subsystem provides signals to the illumination sources and the at least one actuator to cause the illumination sources and the at least one actuator to provide illumination to the enclosed space based at least in part on a geographic location from where an occupant of the enclosed spaced originated to accommodate a change in circadian rhythm due to travel by the occupant.
2
2
3
3
4
4


Claims 7-10 and 26-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 and 24-35 of U.S. Patent No. US 9,715,242 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the patented invention include the presence of a first and second override setting which is absent in the instant invention. It would have been obvious to one having ordinary skill in the art at the time the invention was made to , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
US Patent Application No. 17/060975
US Patent No. US 9,715,242 B2
7
5
8
6
9
7
10
8
26
24
27
25
28
26
29
27
30
28
31
32

29
33
30
34
34
35
35
36
31
37
34
38
35


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-5, 7-8, 10 and 25-30, 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. US 2015/0126806 A1 to Barroso et al..
The reference of prior art to Barroso et al. (herein after referred to as “Barroso”) teaches of a system and method for a lighting system for controlling lighting in a room.  The teachings of the published invention teaches the limitations of the instant invention as follows:
The limitations as per claim 1 cite a system to control environmental characteristics in an enclosed space; the system comprising: 
a control subsystem that includes at least one processor and at least one non-transitory processor-readable medium that stores at least one of processor- executable instructions or data - taught by Barroso in paragraphs [0053] and [0061];
•   	an illumination subsystem operable to control illumination characteristics of illumination provided in at least a portion of the enclosed spaced, - taught by Barroso in paragraph [0062],
the illumination subsystem including: 
o	a plurality of illumination sources selectively operable to emit illumination at a number of levels and a number of wavelengths – taught in paragraph [0062] of Barroso; 
o	at least one actuator operable to control an amount of illumination received into the enclosed space via one or more windows from an external source of illumination – taught in paragraphs [0008] and [0064] of Barroso; and 
o	at least one user actuatable input device located in the enclosed space and communicatively coupled to the control subsystem and selectively actuatable by a user to switch between a circadian setting and at least one override setting – taught by Barroso in paragraphs [0066] and [0080], wherein: 
the control subsystem is communicatively coupled to control the plurality of illumination sources and the at least one actuator, and when in the circadian setting the control subsystem provides signals to the illumination sources and the at least one actuator to cause the illumination sources and the at least one actuator to provide illumination according to a defined circadian pattern over a period of time, the circadian pattern at least approximately matching changes in illumination level and color temperature of naturally occurring illumination of at least one defined latitude over the period of time – taught by Barroso in paragraphs [0045], [0053].     
As per the limitations of claim 2, at least one actuator includes electro chromatic glass in the at least one window is cited.  Barroso teaches the use of an electro chromatic device or smart glass in paragraph [0050].
Regarding claim 3, wherein at least one actuator includes an electric motor physically coupled to a transmission that selectively positions at least one blackout shade across the at least one window is claimed.  Barroso teaches this element in paragraphs [0067] and [0074].
In claim 4, in a night portion of the circadian pattern, the control subsystem provides signals to at least a subset of the illumination sources which produce a low level of illumination proximate at least one path to a door of the enclosed space is cited.  The prior art addresses this feature in paragraphs [0064].
With claim 5, wherein when in a first override setting of the at least one override setting the control subsystem provides signals to the illumination sources and the at least one actuator to cause the illumination sources and the at least one actuator to provide illumination that does not follow the defined circadian pattern, Barroso teaches this limitation in paragraph [0069].
As per claim 7, wherein when in a third override setting of the at least one override setting the control subsystem provides signals to the illumination sources and the at least one actuator to cause the illumination sources and the at least one actuator to provide illumination to the enclosed space based at least in part on a time of year to accommodate a change in circadian rhythm due to seasonal variation at a geographic location of the enclosed space.  Barroso explains this limitation in paragraph [0075].
Regarding claim 8 wherein when in a third override setting of the at least one override setting the control subsystem provides signals to the illumination sources and the at least one actuator to cause the illumination sources and the at least one actuator to provide illumination to the enclosed space to produce a therapeutic effect in an occupant of the enclosed space is claimed and taught by Barroso in paragraph [0046].
Claim 10 further limits the independent claim 1 with further comprising: at least one user actuatable input device located remotely from the enclosed space and communicatively coupled to the control subsystem and selectively actuatable to switch between a plurality of settings for the system.  The communication through wired or wireless means is taught in paragraphs [0061] and [0063].
The limitations of claims 25-30 and 32 are directed to a method of operating the system as claimed in claims 1-10.  The teachings of the reference of Barroso teach the limitations of the method claims in the same manner as aforementioned with regard to the system claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 9, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2015/0126806 A1 to Barroso et al. in view of US Patent Application Publication No. US 2014/0058566 A1 to Rains, Jr. et al..
The rejection of independent claim 1, from which claims 6 and 9 depend, is stated above as taught by Barroso.
	Regarding claim 6, when in a second override setting of the at least one override setting the control subsystem provides signals to the illumination sources and the at least one actuator to cause the illumination sources and the at least one actuator to provide illumination to the enclosed space based at least in part on a geographic location from where an occupant of the enclosed spaced originated to accommodate a change in circadian rhythm due to travel by the occupant is stated.  Although Barroso teaches the invention as claimed with regard to the lighting system and its features, the prior art falls short and addressing the location of an occupant of the enclosed space.  However, the prior art to Rains, Jr. et al. (herein after referred to as “Rains”) includes an occupancy sensor to detect the presence of an occupant as explained in paragraph [0006] and [0010].  
	In the same manner, claim 9 cites at least one sensor positioned to detect presence of an occupant in the enclosed spaced and communicatively coupled to the control subsystem to provide signals indicative of a current occupancy condition of the enclosed space.  This is also taught by Rains in paragraphs [0006] and [0010].
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the occupancy sensor element of Rains with the lighting system of Barroso so as to save money and for purposes of safety since lighting would be provided based on need instead of always being on.
The limitations of claim 31 is directed to a method of operating the system as claimed in claims 6 and 9.  The teachings of the reference of Barroso teach the limitations of the method claims in the same manner as aforementioned with regard to the system claims.

Claims 11-13 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2015/0126806 A1 to Barroso et al. as applied to claim 1 above, and further in view of US Patent Application Publication No. US 2014/0058566 A1 to Rains, Jr. et al..
The limitations of claim 11 further limit the independent claim by including an air handling subsystem to control air characteristics of air in the enclosed space, the air handling system including at least one of: an air filter, a heater, an air conditioner, a humidifier, a dehumidifier, a vent, a fan, or a compressor, and the air handling system including at least one of: a temperature sensor or a humidity sensor positioned to detect a temperature or a humidity proximate at least one portion of the enclosed space.  See paragraph [0017] of Rains.
Claim 12 states the control subsystem provides signals to at least one portion of the air handling subsystem to control at least one of the temperature or the humidity of air in the enclosed space.  See paragraph [0043] of Rains. 
Claim 13 is directed to the control subsystem as providing signals to adjust at least the temperature of the air in the enclosed space based at least in part on the circadian pattern over the period of time.  See paragraph [0017] of Rains.  
The reference of prior art to Barroso teaches of a lighting system and method operated based upon circadian patterns but fails to apply the invention to an air handling system.  For this reason, the reference of Rains is introduced.  Rains teaches of a system and method for controlling a habitable environment with lighting, air handling, and sound using a chaotic function (i.e. circadian pattern).  The reference specifically teaches the control of atmospheric conditions within the environmentally enclosed space.   With the characteristics of atmospheric conditions including temperature, humidity, air movement, among others.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the operation and control of an air handling system with the system and method of Rains with the lighting system of Barroso especially since Rains teaches that both can be controlled together and allow for increased variation for reduced energy costs and improved comfort. 
The limitations of claims 33 and 34 are directed to a method of operating the system as claimed in claims 11-13.  The teachings of the reference of Barroso teach the limitations of the method claims in the same manner as aforementioned with regard to the system claims.
Claims 14 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. US 2015/0126806 A1 to Barroso et al. and US Patent Application Publication No. US 2014/0058566 A1 to Rains, Jr. et al. as applied to claims 1 and 11 above, and further in view of US Patent No. 5,010,777 to Yehl et al..
Claims 14 and 35 are directed to at least one air filter being at least one of: a HEPA mechanical air filter, an electrostatic particle air filter, or an ultraviolet air sanitizer.
Although the prior arts of Barroso and Rains teach the limitations of the instant invention.  The references of prior art fall short of specifically stating the type of filter used in the operation of an air handling system.  However, the prior art of Yehl, et al. (hereinafter referred to as “Yehl”) teaches the use of filters in an apparatus and method for establishing selected environmental characteristics in a substantially enclosed area.  As stated by Yelp in column 6 at lines 16-23, wherein it is stated that the air ducts has filters positioned to provide filtering of particulates and gases present in the environment.  The filter used is a HEPA filter and/or a carbon charcoal filter.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the use of filters in the air handling system so as to promote removal of undesired matter within the area as stated by Yehl in col. 2:ll.31-32.

Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. US 2015/0126806 A1 to Barroso et al. and US Patent Application Publication No. US 2014/0058566 A1 to Rains, Jr. et al. as applied to claims 1 and 11 above, and further in view of US Patent Application Publication No. US 2013/0081541 A1 to Hasenoehrl et al..
Although the references of prior art of Barroso and Rains teach of an air handling system and operation of such in a circadian pattern.  The references do not teach the limitations of claims 15-17.
Claim 15 cites the air handling subsystem further includes a number of inlets for selectively introducing scents into the air in the enclosed space from a number of reservoirs and the control subsystem provides signals to at least one portion of the air handling subsystem to control the introduction of the scents into the air in the enclosed space.  Taught by Hasenoehrl in paragraph [0016]. 
As per claim 16, the control subsystem provides signals to at least one portion of the air handling subsystem to control the introduction of the scents into the air in the enclosed space based on a defined schedule correlated with the circadian pattern. Taught by Hasenoehrl in paragraph [0038].
In claim 17 the control subsystem provides signals to at least one portion of the air handling subsystem to control the introduction of the scents into the air in the enclosed space on demand in response to a user input.  Taught by Hasenoehrl in paragraph [0053].
Since the use of scents introduced into the air is not taught by Barroso and/or Rains, the prior art of Hasenoehrl is presented.  Hasenoehrl teaches of an air freshening system that includes at least one sensor that is responsive to a stimulus of sensing and includes scent emitters.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the use of automatic scent emitters and sensors with the invention of Barroso and Rains so as to provide scented air within an enclosed space for the comfort and pleasure of the occupant.
The limitations of claims 36 and 37 are directed to a method of operating the system as claimed in claims 15-16.  The teachings of the reference of Barroso teach the limitations of the method claims in the same manner as aforementioned with regard to the system claims.

Claims 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. US 2015/0126806 A1 to Barroso et al. and US Patent Application Publication No. US 2014/0058566 A1 to Rains, Jr. et al. as applied to claims 1 and 11 above, and further in view of Korean Patent No. KR 10084892 B1 to Lee.
 Claim 18 further limits the system of independent claim 1 as comprising a water supply subsystem including a sediment filter and an activated charcoal filter that filters water that is to be supplied to the enclosed space via a faucet or a showerhead, and wherein the water supply subsystem further includes an ultraviolet water sanitizer that illuminates water that is to be supplied to the enclosed space via a faucet or a showerhead with ultraviolet illumination.   The references of prior art of Barroso and Rains fail to teach of a water supply subsystem.  For this reason, the prior art of Lee is relied upon.  Lee teaches the use of a water supplying housing that includes a shower and a water purifying device which are connected to a water pipe.  Furthermore, as stated in the abstract, Lee’s invention uses the water purifying device to filter and remove foreign matters contained in water.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the water supplying housing of Lee with the system and method of Barroso and Rains so as to enable the supply of purified and filtered water in the enclosed space.  Filtered and purified water is well known to be beneficial and valuable for human usage and even more so in a health care environment.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. US 2015/0126806 A1 to Barroso et al. and US Patent Application Publication No. US 2014/0058566 A1 to Rains, Jr. et al. as applied to claims 1 and 11 above, and further in view of Korean Patent No. KR 10084892 B1 to Lee, as applied to claim 18, and in view of Non-Patent Literature “Using Vitamin C to Neutralize Chlorine in Water Systems” by Land.
In claim 19 the water supply subsystem further includes an inlet to supply vitamin C to water that is to be supplied to the enclosed space via a showerhead.  The prior art references of Barroso and Rains fail to teach of a water supply subsystem; for which Lee is relied upon.  But the references of prior art in combination fail to disclose the addition of additives into the water.  In the Non-Patent Literature presented, Land teaches that using vitamin C helps to neutralize the chlorine content in the water.  Land goes on to explain that the use of vitamin C is a newer chemical method for neutralizing chlorine.  The presence of chlorine in water has been found to be harmful to aquatic life and beneficial bacteria in streams, lakes and septic systems; therefore, neutralizing water with vitamin C before releasing the water into lakes, streams, and septic systems to avoid harmful effects.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have added Vitamin C to the water supply when releasing water into the systems as taught by Barroso, Rain and Lee since the addition of any desired additive for various purposes is well known.  Moreover, the concept of adding additives to water supply is well known to skilled artisans in the water treatment art.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. US 2015/0126806 A1 to Barroso et al. and US Patent Application Publication No. US 2014/0058566 A1 to Rains, Jr. et al. as applied to claims 1 and 11 above, and further in view of Canadian Patent Application CA 2307458 A1 to Foulds.
Claim 20 adds to claim 1, as further comprising: an ambient sound subsystem, that includes: at least one piece of acoustic insulation positioned to acoustically insulate at least some of a number of plumbing components; at least one acoustic damping door that acoustically insulates the enclosed space from an exterior thereof when the at least one acoustic damping door is in a closed position; at least one acoustic damping window that acoustically insulates the enclosed space from the exterior thereof when the at least one acoustic damping window is in a closed position; at least one acoustic damping walling component that acoustically insulates the enclosed space from the exterior thereof; and at least one acoustic damping flooring component that acoustically insulates the enclosed space from the exterior thereof, and wherein an ambient sound level in the enclosed space is less than 45 dB when an active source of sound is operating in the enclosed space.  Although the combination of Barroso and Rains teach of a sound subsystem, the prior arts do not particularly explain the elements of a sound subsystem as claimed in the instant claims.  For this reason the Canadian Patent application to Foulds is presented.  Foulds teaches of fitting or retro-fitting a home or construction with noise containment in the plumbing.  As stated in the description of the reference, the noise containing means isolates all pipes from a structure with vibration isolation/damping material which enables the reduction of noise by up to 15dB.  Along with the plumbing, the floors, walls, ceiling, etc., the sound damping of doors and windows has not been precluded, are also encompassed with sound absorptive barrier material.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the sound damping feature of Foulds with the system of and method of Barroso and Rains so as to provide improvements in the quality of construction and lifestyle of the occupants of the enclosed space as taught by Foulds.

Claims 21 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. US 2015/0126806 A1 to Barroso et al. and US Patent Application Publication No. US 2014/0058566 A1 to Rains, Jr. et al., as applied to claims 1 and 11 above, and further in view of US Patent No. US 7,553,039 B2 to Harris et al.
Claim 21 further limits independent claim1 by further comprising at least one speaker communicatively coupled to be controlled by the control subsystem to play sound in the enclosed space at a sound level that changes in synchronization with a change in a level of illumination emitted by the illumination sources, and wherein the control subsystem provides signals to gradually increase both the sound and illumination levels in response to an occurrence of a pre-set time.   The prior arts of reference to Barroso and Rains together include a sound subsystem but do not disclose the specific elements as per the instant claim.  However, the prior art of Harris et al. (herein after referred to as “Harris”) teaches of a system and method for controlling a plurality of light fixtures to create light and music by operating a plurality of light fixtures and music speakers. As stated in the abstract and in col. 6:ll. 10-20, Harris teaches the operating of the lights and sound in synchronized intervals.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the synchronized lighting and sound feature in the system and method of Barroso and Rains so as to provide a comforting and pleasing effect along with other components as indicated by Harris.
The limitation of claim 38 is directed to a method of operating the system as claimed in claim 21.  The teachings of the reference of Barroso teach the limitations of the method claims in the same manner as aforementioned with regard to the system claims.

Claims 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable US Patent Application Publication No. US 2015/0126806 A1 to Barroso et al. and US Patent Application Publication No. US 2014/0058566 A1 to Rains, Jr. et al., as applied to claims 1 and 11 above, and further in view of US Patent Application Publication No. US 2002/0119281 to Higgins et al.
Claims 22 and 23 are directed to the inclusion of a cushioned low volatile organic compound emitting flooring in the enclosed space and a textured reflexology flooring path in the enclosed space, respectively in the enclosed space of independent claim 1.  The system and method of Barroso and Rains in combination do not specifically address the type of flooring in the enclosed space; therefore, the prior art of Higgins et al.  (herein after referred to as “Higgins”) is relied upon to teach of using a layered cushioned composite disposed below a primary flooring or carpet surface as stated in the abstract and in paragraph [0265].  Regarding the component of texture in claim 23, the use of carpet for the flooring necessarily includes texture as a flooring feature.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the flooring element of Higgins with the system and method of Barroso and Rains so as to provide reduced noise and fatigue while increasing comfort, durability and cushioning as indicated by Higgins.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. US 2015/0126806 A1 to Barroso et al. and US Patent Application Publication No. US 2014/0058566 A1 to Rains, Jr. et al., as applied to claims 1 and 11 above, and further in view of US Patent Application Publication No. US 2015/0015152 A1 to Aboulnaga et al.
Claim 24 further includes into the system of independent claim 1 at least one electromagnetic field shield positioned relative to wiring to reduce a level of electromagnetic field introduced into the enclosed space by the wiring.  While the prior arts of Barroso and Rains teach the elements for the system to control environmental characteristics in an enclosed space, they do not specifically teach the use of an electromagnetic field shield protection piece.  For this reason, the prior art of Aboulnaga et al. (herein after referred to as “Aboulnaga”) is relied upon.  Aboulnaga teaches of a lighting system that includes circuitry that is housed in an electrically insulated inner and insulated outer surface along with an electromagnetic shield layer as stated in the abstract of the patent.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have included an electromagnetic shield as per Aboulnaga with the system and method of controlling environmental characteristics in an enclosed space of Barrosa and Rains, together, so as to prevent the equipment from interfering with surrounding instruments or devices and protect the occupant from radiation emissions as is well known in the art.

Conclusion
For the reasons stated above, the limitations of the instant invention are taught and/or fairly suggested by the prior arts of record; thereby, rendering the instant claims unpatentable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. US 2004/0222307 A1		DeLuca

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sheela Rao/Examiner, Art Unit 2119                                                                                                                                                                                                        September 6, 2022


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119